DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/20/2022 has been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-10, 12-17, 22-24 and 27-28 of U.S. Patent No. 11,340,437 B2 (herein referred to as Langlois). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, Langlois discloses a method to produce an enhanced resolution image from images of a target captured under structured illumination (claim 1 – col. 66, lines 9-11), the method including: 
transforming at least three images of the target, captured by a sensor in a spatial domain, from at least three phase displacements of the structured illumination along one angle, into a Fourier domain to produce at least three frequency domain matrices that each include first blocks of complex coefficients and redundant, second blocks of complex coefficients that are conjugates to the first blocks (claim 1 – col. 66, lines 12-19); 
using estimated reconstruction parameters, applying an inverse mixing matrix to the first blocks to produce at least three phase-separated half-matrices in the Fourier domain, which are an unshifted half-matrix and shifted half-matrices (claim 1 – col. 66, lines 20-24); 
performing one or more intermediate transformations on the phase-separated half-matrices to produce realigned shifted half-matrices (claim 1 – col. 66, lines 25-35); 
calculating complex coefficients of second blocks in the Fourier domain to produce full matrices from the half-matrices, after the intermediate transformations, by copying complex coefficients from the unshifted half-matrix and the realigned shifted half-matrices, as conjugates, into respective second block positions to produce unshifted full matrix and shifted full matrices from the half-matrices, including changing a sign of imaginary parts of the copied complex coefficients (claim 1 – col. 66, lines 36-44); 
aligning and summing overlapping complex coefficients of the unshifted full matrix and the shifted full matrices to produce an expanded frequency coverage matrix (claim 1 – col. 66, lines 45-48); and 
inversely transforming the expanded frequency coverage matrix from the Fourier domain to produce an enhanced resolution image in the spatial domain (claim 1 – col. 66, lines 49-51).

	Regarding claim 2, Langlois discloses the method of claim 1, wherein performing one or more intermediate transformations further including: subpixel shifting, by transforming from the Fourier domain into the spatial domain the shifted half- matrices, applying a translation vector to data in the spatial domain, and transforming translated data from the spatial domain data back into the Fourier domain to produce realigned shifted half-matrices, wherein applying the translation vector compensates for limited spatial resolution of the sensor that captured the images (claim 1 – col. 66, lines 25-35).

	Regarding claim 3, claim 3 has been analyzed and rejected as per claim 3 of Laglois.

Regarding claim 4, claim 4 has been analyzed and rejected as per claim 7 of Laglois.

Regarding claim 5, claim 5 has been analyzed and rejected as per claim 9 of Laglois.

Regarding claim 6, claim 6 has been analyzed and rejected as per claim 10 of Laglois.

Regarding claim 7, claim 7 has been analyzed and rejected as per claim 12 of Laglois.

Regarding claim 8, claim 8 has been analyzed and rejected as per claim 13 of Laglois.

Regarding claim 9, claim 9 has been analyzed and rejected as per claim 14 of Laglois.

Regarding claim 10, claim 10 has been analyzed and rejected as per claim 15 of Laglois.

Regarding claim 11, claim 11 has been analyzed and rejected as per claim 16 of Laglois.

Regarding claim 12, claim 12 has been analyzed and rejected as per claim 16 of Laglois.

Regarding claim 13, claim 13 has been analyzed and rejected as per claim 17 of Laglois.

Regarding claim 14, claim 14 has been analyzed and rejected as per claim 22 of Laglois.
Regarding claim 15, claim 15 has been analyzed and rejected as per claim 23 of Laglois.

Regarding claim 16, claim 16 has been analyzed and rejected as per claim 24 of Laglois.

Regarding claim 17, claim 17 has been analyzed and rejected as per claim 27 of Laglois.

Regarding claim 18, claim 18 has been analyzed and rejected as per claim 28 of Laglois.

Regarding claim 19, claim 19 has been analyzed and rejected as per claim 16 of Laglois.

Regarding claim 20, claim 20 has been analyzed and rejected as per claim 16 of Laglois.

Regarding claim analysis with respect to prior art, the closest prior arts as cited (such as eg., Gustafsson - “Surpassing the lateral resolution limit by a factor of two using structured illumination microscopy’; and, Chowdhury - “Technical Developments in Structured Illumination Microscopy for Coherent and Multimodal Fluorescent Sub-Diffraction Resolution Imaging) do not teach the processing based on half matrices and thus do not teach the combination of limitations such as “using estimated reconstruction parameters, applying an inverse mixing matrix to the first blocks to produce at least three phase-separated half-matrices in the Fourier domain, which are an unshifted half-matrix and shifted half-matrices; performing one or more intermediate transformations on the phase-separated half-matrices to produce realigned shifted half-matrices;” in combination with other limitations as recited in claims 1, 11 and 19. Claims 1, 11 and 19 would be allowable after all double patenting issues on the claims have been resolved. All other claims depending on claims 1, 11 and 19 would be allowable at least by dependency on claims 1, 11 and 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 25, 2022